ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Meltech, Inc.                               )      ASBCA Nos. 61383, 61384, 61385
                                            )
Under Contract No. W91ZLK-12-D-0007         )

APPEARANCE FOR THE APPELLANT:                      Leonard A. Sacks, Esq.
                                                    Leonard A. Sacks & Associates, P.C.
                                                    Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Dana J. Chase, Esq.
                                                   L TC Kelli A. Hooke, JA
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 13, 2018



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61383, 61384 and 61385, Appeals of
Meltech, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals